                      Case 18-16659-LMI   Doc 154      Filed 04/20/20     Page 1 of 25




           Tagged Opinion




           ORDERED in the Southern District of Florida on April 17, 2020.




                                                       Laurel M. Isicoff
                                                       Chief United States Bankruptcy Judge
___________________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    www.flsb.uscourts.gov

           In re:

               YURI LYUBARSKY and                                      Case No: 18-16659-LMI
               OLGA LYUBARSKY                                          Chapter 7

                 Debtors.
           ____________________________________/

             MEMORANDUM OPINION ON DEBTORS’ MOTION FOR ENFORCEMENT
                    OF THE AUTOMATIC STAY AND FOR SANCTIONS

                This matter came before the Court for trial on September 16 and 17, 2019,

           on [Amended] Debtors’ Motion For Enforcement Of The Automatic Stay, Sanctions

           Against Vertonix Ltd And Its Counsel Arkady “Eric” Rayz For Fraud On The Court

           And Contempt For Willful Violations Of The Automatic Stay (ECF #81)(the




                                                   1
             Case 18-16659-LMI        Doc 154       Filed 04/20/20   Page 2 of 25




“Sanctions Motion”)1. I have considered all of the evidence presented at the trial,

including the testimony of witnesses, the stipulated facts set forth in the Joint

Pretrial Stipulation (ECF #134), as well as the docket in this case, and all

pleadings filed associated with the Sanctions Motion, including the competing

Proposed Findings of Fact and Conclusions of Law submitted by the parties.

Based on all of the foregoing, and for the reasons detailed below, I find that

Vertonix Limited (“Vertonix”) and attorney Arkady “Eric” Rayz (“Rayz”)(when

referred to collectively - “Vertonix”) violated the automatic stay, that the violation

was willful, and that the Debtors are entitled to compensatory damages for

emotional distress, for reasonable attorney’s fees and costs, as well as punitive

damages, all as set forth in the opinion that follows.2,3

       The parties have a long and tortured history going back many years,

countries, and lawsuits. Vertonix has a judgment against the Debtors which the

Debtors have been fighting for many years in various courts. In connection with

that judgment Vertonix issued a writ of garnishment against the Husband

Debtor’s annuity held by Guardian Life Insurance Company of America

(“Guardian Life”). The Debtors fought the garnishment unsuccessfully. On May

31, 2018, the Debtors filed this bankruptcy case.


1 The Sanctions Motion sought damages for the payment demand described in this opinion as
well as for filing what the Debtors described as a fraudulent proof of claim. I have already ruled
that the Debtors did not have standing to seek any kind of redress with respect to the proof of
claim filed by Vertonix, so my ruling is limited to the $250,000.00 payment demand.
2 I originally read this ruling into the record on March 11, 2020; however, at the time I did not

have the amount of attorney’s fees and costs sought by the Debtors. I advised the parties that
once I received that information, and made a determination regarding the allowed fees and costs,
I would enter a formal, written opinion that includes the calculation of all damages.
3 The following constitute my findings of fact and conclusions of law under Fed.R.Civ.P. 52 made

applicable to this contested matter pursuant Fed.R.Bankr.P. 7052.

                                                2
           Case 18-16659-LMI    Doc 154     Filed 04/20/20   Page 3 of 25




      There is no dispute that Vertonix and Rayz knew about the bankruptcy.

In fact, Rayz reached out to Leonid Nerdinsky, Debtors’ counsel, to set up a

meeting with the Debtors and Nerdinsky on June 21, 2018, because Rayz was

to be in Florida on that date on other business. The Debtors did not attend the

meeting. At that meeting, Debtors’ counsel testified that Rayz demanded the

Debtors pay Vertonix $250,000.00 by June 25, 2018, or Rayz would send the

chapter 7 trustee and the United States Attorney all the information he had

about assets Rayz claimed the Debtors owned and had not disclosed on their

bankruptcy schedules. Rayz claims that is not the case; rather, Rayz was simply

delivering a counteroffer in a settlement discussion that had begun pre-petition,

and therefore the offer was not a stay violation. Moreover, Rayz testified, he

never threatened to tell the trustee anything; Rayz was merely advising Debtors’

counsel that the Debtors had omitted assets, and those assets should be

included on amended schedules. Rayz also testified he said the omissions could

create discharge issues for the Debtors.

      On the evening of June 26, 2018, Nerdinsky advised Rayz via e-mail that

the Debtors were not going to pay $250,000.00 and that he believed Rayz’

demand was “inappropriate”.     Starting shortly after 5:00 pm on June 26, and

just before Nerdinsky sent his email to Rayz, Rayz sent the trustee several emails

with information about assets that Rayz claimed had been omitted from the

Debtor’s schedules. Nerdinsky was not copied on those emails.

      The filing of a bankruptcy case operates as an automatic stay against most

entities from, among other actions, “any act to collect, assess, or recover a claim

                                        3
            Case 18-16659-LMI   Doc 154     Filed 04/20/20   Page 4 of 25




against the debtor that arose before the commencement of the case under this

title.” 11 U.S.C. §362(a).

      If a party willfully violates the automatic stay a debtor who is injured by

the willful violation is entitled to recover his or her actual damages including

costs and attorneys’ fees, and if appropriate, may also recover punitive damages.

11 U.S.C. §362(k). A violation of the automatic stay is willful if the party knew

the automatic stay was invoked and intended the actions which violated the stay.

In re Jove Engineering, Inc., 92 F.3d 1539, 1555 (11th Cir. 1996).          A creditor

must not only cease the act that would violate the stay, “it must also take all

necessary affirmative action to stop the proceedings which are in violation of the

automatic stay.” In re Briskey, 258 B.R. 473, 477 (Bankr.M.D.Ala. 2001). To

avoid a violation, the post-petition action must fall under an exception to 11

U.S.C. §362(b) or else the party must obtain relief from the stay under 11 U.S.C.

§362(d). Lodge v. Kondaur Capital Corp., 750 F.3d 1263, 1268 (11th Cir. 2014).

      Vertonix’s demand for payment was clearly a stay violation, and it was a

willful violation because Vertonix knew about the bankruptcy filing and intended

to make the demand. However, Vertonix argues that Rayz’ payment demand was

not a stay violation, because it was the post-petition continuation of settlement

negotiations that began pre-petition. In support of its argument Vertonix relies

on In re Diamond, 346 F.3d 224 (1st Cir. 2003) and In re Keaty, 350 B.R. 723

(Bankr.W.D.La. 2006).

      Vertonix is correct that there are cases that carve out an exception to stay

violations for settlement discussions. However, even if I were to agree with the

                                        4
            Case 18-16659-LMI     Doc 154     Filed 04/20/20   Page 5 of 25




holdings in the cases cited by Vertonix, those would be of no help to Vertonix

here, because Rayz’ “offer” on behalf of his client was made in the context of a

threat.

      In In re Jamo, 283 F.3d 392 (1st Cir. 2002), relied upon by the First Circuit

in In re Diamond, the case cited by Vertonix, the court wrote:

      To be sure, there is a fine line between hard-nosed negotiations and
      predatory tactics—and if the automatic stay is to have any bite, it
      must forfend against the latter. Courts have labored long to plot this
      line. The most sensible rule—and one that we endorse—is that a
      creditor may discuss and negotiate terms for reaffirmation with a
      debtor without violating the automatic stay as long as the creditor
      refrains from coercion or harassment....We believe that this
      measured approach gives effect to all parts of the statutory scheme,
      affording all parties a reasonable opportunity to consummate
      binding reaffirmation agreements while at the same time shielding
      debtors from unseemly creditor practices. Accordingly, we hold that,
      while the automatic stay is in effect, a creditor may engage in post-
      petition negotiations pertaining to a bankruptcy-related
      reaffirmation agreement so long as the creditor does not engage in
      coercive or harassing tactics.

In re Jamo, 346 F. 3d at 399. (internal citations omitted).

      The First Circuit extended the Jamo holding in In re Diamond, holding that

whether settlement negotiations violate the automatic stay depends on whether

the creditor’s negotiations “constituted impermissible ‘coercion or harassment.’”.

In re Diamond, 346 F.3d at 227. The court stated that in order to make that

determination the court must “look at the context in which a statement is made.”

Id. In Diamond, the court found that a creditor’s threat during settlement

negotiations to seek revocation of a debtor’s real estate license if the debtor didn’t

resolve an adversary proceeding in a manner favorable to the creditor violated

the automatic stay. The First Circuit found the debtor’s complaint sufficiently

                                          5
             Case 18-16659-LMI          Doc 154    Filed 04/20/20   Page 6 of 25




alleged a stay violation, reversing the bankruptcy court and the district court,

both of which had dismissed the debtor’s complaint.

       All the courts that have adopted this “post-petition settlement” exception

have the same standard – if the negotiations are coercive, if threats are made, if

the debtor is harassed, the discussions are violations of the automatic stay. So,

while the parties dispute whether the Vertonix $250,000.00 “offer” was a

continuation of prepetition settlement discussions, the real issue is whether the

“offer” was in fact coercive or threatening. I find that, irrespective of whether

there was a pre-petition pattern of negotiation that could have been continued

post-petition4,    Vertonix     still   violated    the   automatic     stay   because      the

$250,000.00 was not a settlement offer – it was a demand coupled with a threat.

       There are many reasons that I find that Nerdinsky’s testimony is believable

and Rayz’ is not regarding what occurred at the June 21 meeting. First, it is at

least curious that Rayz felt the need to deliver his message in person, when Rayz

could easily have told Nerdinsky by email that the Debtors’ schedules appeared

incomplete. Moreover, since all the settlement discussions that had previously

occurred between the parties had been conducted by email or by phone, Vertonix

did not present any evidence why this particular “counteroffer” needed to be

made in person. The only logical conclusion is that the “message” was one that




4  I find that the $250,000.00 offer was not a continuation of any prepetition settlement
discussions. The prior settlement discussions between the parties are laid out in the Joint
Pretrial Stipulation and illustrate that there were unsuccessful settlement discussions in March
of 2016, May of 2017, and the Spring of 2018. Discussions in the Spring of 2018 were short-
lived, arguably one-sided, and undisputedly unsuccessful.

                                               6
             Case 18-16659-LMI   Doc 154    Filed 04/20/20   Page 7 of 25




could not be in writing – that is, the message was the threat described by

Nerdinsky.

      Second, there is contemporaneous evidence to support Nerdinsky’s

version of the facts. Immediately following the meeting, Nerdinsky sent an email

to his clients, which email is consistent with Nerdinsky’s version of the

discussion. Nerdinsky told his wife/law partner about what happened on the

same day that it happened.       Nerdinsky also advised the trustee about the

conversation just a few days after it occurred.

      In contrast, Rayz has only his testimony. I have several reasons to doubt

Rayz’ veracity. First, as I already noted, Rayz provided no reason why he needed

to meet with Nerdinsky in person if Rayz’ intentions were as noble as he testified.

Second, Rayz submitted a photo of Mr. Lyubarsky taken in 2004 but edited to

try to make the photo look recent (see ECF #54, p.45). Third, although I am not

awarding sanctions for the proof of claim dispute, there is no question that

Vertonix tried to hide a Pennsylvania state court order that made clear that

Vertonix’s claim was exaggerated, and then offered a convoluted excuse for its

omission.

      In addition, it is curious that Rayz sent the trustee emails with the

purported “incriminating evidence” after the Debtors response deadline had

passed, and did so without copying Nerdinsky. Why did Rayz have to send the

emails on June 26, the day after his “offer” expired, if he hadn’t tied acceptance

of the “offer” to non-disclosure of the alleged evidence? Why did Rayz wait to

send the trustee the “incriminating evidence” if the “disclosures” weren’t tied to

                                        7
                Case 18-16659-LMI        Doc 154      Filed 04/20/20    Page 8 of 25




the $250,000.00 demand and Rayz felt “obligated” to inform the trustee because

he believed the Debtors were “engaged in criminal conduct”?                            Finally, in

questioning Mr. Lyubarsky at trial, Rayz stated to Mr. Lyubarsky that Dr.

Kaplan’s records didn’t indicate that Mr. Lyubarsky ever told Dr. Kaplan about

the June 21 incident but that is not true. So, I find that the combination of Rayz’

evident unconcern with accuracy, coupled with a lack of corroborating evidence,

makes Rayz’ testimony unbelievable. In contrast, I find Nerdinsky’s testimony

believable and therefore, I find that Rayz threatened the Debtors in the manner

described in Nerdinsky’s email to the Debtors.

          Because Rayz threatened the Debtors in order to try to get $250,000.00 as

payment for his client, I find that Rayz and Vertonix both willfully violated the

automatic stay and the Debtors are entitled to seek damages under 11 U.S.C.

§362(k).

          The Debtors seek damages for emotional distress; Mr. Lyubarsky argues

that he suffers from a severe panic disorder that was exacerbated by the bad

acts of Rayz and Vertonix. Mrs. Lyubarsky, through her husband and counsel,

says she has suffered from the threat as well. The Debtors seek actual damages

of $20.00 for medical expenses related to those increased panic attacks5,

additional damages for emotional distress of $250,000.00, as well as attorney’s

fees and punitive damages.

          The Eleventh Circuit has recognized that debtors who are subjected to a

stay violation are entitled to claim emotional distress damages under section


5   After trial the Debtors’ supplemented their out of pocket expenses. See n. 7, infra.

                                                  8
            Case 18-16659-LMI    Doc 154     Filed 04/20/20   Page 9 of 25




362(k). Lodge v. Kondaur Capital Corp. at 1271. “[T]o recover ‘actual’ damages

for emotional distress under § 362(k), a plaintiff must (1) suffer significant

emotional distress, (2) clearly establish the significant emotional distress, and

(3) demonstrate a causal connection between that significant emotional distress

and the violation of the automatic stay.” Id. (internal citations omitted).

      Vertonix argues that the Debtors could not suffer emotional damages

because the threat was made by Rayz to Nerdinsky and the Debtors only knew

because Nerdinsky sent Mr. Lyubarsky an email. This precise argument was

rejected by the First Circuit in the Diamond case – “[t]he fact that the statement

was made by [Creditor’s] attorney to [Debtor’s] attorney does not detract from its

coerciveness.” Id at 228.     The First Circuit also rejected as irrelevant the

creditor’s argument that it had a good faith basis to report the debtor to the real

estate commission; the threat, whether or not founded on an actual right, was

still made for the purpose of coercing the debtor into settlement.

      Vertonix also argues that the Debtors have failed to prove the Debtors are

entitled to a claim for emotional distress under Lodge v. Kondaur Capital Corp. I

agree with Vertonix that the Debtors have not met their burden with respect to

Mrs. Lyubarsky. While she was certainly upset by the threats, the Debtors failed

to present any evidence that would support an award of emotional distress to

Mrs. Lyubarsky based on that criteria. However, the Debtors have met their

burden regarding a claim for emotional distress by Mr. Lyubarsky - through the

testimony of Mr. Lyubarsky, somewhat through the testimony of Mr. Nerdinsky,

and through the testimony of Mr. Lyubarsky’s psychiatrist, Dr. Marina Kaplan.

                                         9
           Case 18-16659-LMI    Doc 154    Filed 04/20/20   Page 10 of 25




      The evidence showed that Mr. Lyubarsky suffers from anxiety. Indeed,

that is why he receives disability payments. Mr. Lyubarsky’s psychiatrist, Dr.

Kaplan, testified (by deposition) as follows:

      Q. Did he report --- did he report to you, an
      incident where someone told his lawyer that --- that if
      he didn't pay a certain amount of money, that they
      would report him to the U.S. Attorney's Office?
      A. Yes.
      Q. And as a result of that information, what happened
      to Mr. Lyubarsky?
      A. He got --- got progressively worse. This is a
      huge trigger for his anxiety. He's --- he is on max
      doses of --- max doses of the medications. He had
      several panic attacks, his physical condition is --- he
      totally gave up, feeling hopeless. So he's not taking
      great care of himself. And he's on the constant sense
      of fear and helplessness.
      Q. And would an incident such as this cause him great
      anxiety?
      A. Absolutely.
      Q. And would this deteriorate his previous condition?
      A. It makes it worse.

Debtors’ Trial Exhibit 1.6, pp. 12-13. On cross examination, reading from the

notes of the July 2018 session with Mr. Lyubarsky, Dr. Kaplan read:

      You want me to read July notes?
      BY ATTORNEY RAYZ:
      Q. Yes.
      A. Okay.
      Anxiety --- anxiety not changed. Usually, it's in
      my notes because it's --- I have a highest level of
      anxiety from zero to ten. That, he's at ten. A lot of
      anxiety, feeling stressed, not going well, actually
      depressed, panic attacks, anxious and don't worry to
      making thoughts. And that's listed here.
      What's happening with physical symptoms, anxiety.
      Blood pressure evaluation, muscle tension, chest
      pressure, tri-symptoms, anticipation anxiety.
      Isolate him so --- from a lot of people. He said
      he gets overwhelmed, depressed, feeling helpless, low
      energy, low self-esteem, difficulty with concentration,
                                        10
           Case 18-16659-LMI   Doc 154    Filed 04/20/20   Page 11 of 25




      unable to relax, takes medication as prescribed,
      applying for bankruptcy, doesn't get his disability
      checks for more than a year due to past partners in
      business suing him.

Debtors’ Trial Exhibit 1.6, pp. 58-59.

      And although Mr. Lyubarsky wasn’t hospitalized, he testified that he went

to the hospital several times with panic attacks that subsided once he got to the

hospital exterior.   Dr. Kaplan testified that this was something that Mr.

Lyubarsky did when he had severe anxiety attacks. Vertonix argues that Mr.

Lyubarsky never mentioned these hospital visits to Dr. Kaplan or in his affidavit

filed on Dec. 3, 2018. I do not find that omission relevant. Moreover, these

hospital visits are only one aspect of the emotional distress evidence presented

by Mr. Lyubarsky.

      Thus, I find that the Debtors have proven that Mr. Lyubarsky (1) suffered

significant emotional distress caused by the violation of the automatic stay, (2)

established the increased significant emotional distress caused by the violation

of the automatic stay, and (3) demonstrated a causal connection between that

increased significant emotional distress and the violation of the automatic stay.

      Having found that Mr. Lyubarsky is entitled to damages for emotional

distress caused by the stay violation, I must now turn to how much Mr.

Lyubarsky is entitled to. At trial the Debtors only presented evidence of actual




                                         11
            Case 18-16659-LMI        Doc 154    Filed 04/20/20    Page 12 of 25




damages in the amount of $20.006. Are the Debtors limited to $20.00? I hold

“no”.

        In its decision in Lodge v. Kondaur Capital Corp., the Eleventh Circuit

adopted the reasoning of the Ninth Circuit in In re Dawson, 390 F.3d 1139 (9th

Circuit 2004), abrogated on other grounds by In re Gugliuazza, 852 F.3d 884

(9th Cir. 2017). In In re Dawson, the Ninth Circuit held that a debtor who suffers

emotional distress due to a willful stay violation does not have to prove financial

harm. See Sundquist v. Bank of America, N.A., 566 B.R. 563, 587 (Bankr.E.D.Ca.

2017)(vacated in part due to the settlement of the parties involved). The Eleventh

Circuit avoided this issue in Lodge v. Kondaur Capital Corp. because the court

found the creditor had not willfully violated the stay – “In light of the result we

reach today, we need not decide whether the [debtors] were also required to show

financial or physical injury before a court could award emotional distress

damages under § 362(k).” 750 F.3d at 1272.

        While I don’t find that the Debtors should be awarded $250,000.00 for Mr.

Lyubarsky’s emotional distress, I do find that Mr. Lyubarsky should be awarded

something, notwithstanding there is only evidence of $20.00 in financial

damages. While “[t]here is no ‘legal yardstick’ by which to accurately measure

reasonable compensation for injuries such as emotional distress”, In re Lansaw,

2015 WL 224093 at 8 (Bankr.W.D.Pa. 2015),aff’d Zokaites v. Lansaw, 2016 WL

1012597 (W.D. Pa. 2016), aff’d In Re Lansaw, 853 F.3d 657, 670 (3rd Cir. 2017),


6 The Debtors subsequently submitted a request for, and evidence of additional expenditures in
the amount of, $3,504.75. For the reasons addressed below, I have increased the Debtors’ actual
out-of-pocket damages to $2,524.75.

                                             12
             Case 18-16659-LMI       Doc 154     Filed 04/20/20     Page 13 of 25




in determining an appropriate amount, I consider the egregious nature of

Vertonix’s demand and consider how other courts have calculated damages for

emotional distress.7

       Having reviewed exhaustively the law on calculation of damages for

emotional distress under section 362(k) and damages for emotional distress

under Florida law, I have determined there is no mathematical formula for

calculating damage awards for emotional distress - the cases, fortunately or

unfortunately, leave damages to the “gut” of the jury or the judge. Vertonix never

objected the amount of damages for emotional distress the Debtors were seeking,

but argued, extensively, that the Debtors failed to meet the test set out in Lodge

v. Kondaur Capital Corp. I have already found to the contrary with respect to Mr.

Lyubarsky. Thus, I find that I may exercise my discretion and determine the

appropriate amount of damages for Mr. Lyubarsky’s enhanced emotional

distress. See Carsle v. National Commercial Services, Inc., 722 Fed. App’x 864

(11th Cir. 2018).

       Based on all of the foregoing, I find that it is appropriate to award Mr.

Lyubarsky $25,000 plus the $20.00 for the emotional damages distress caused

by Vertonix’s intentional violation of the automatic stay.

       The Debtors also seek attorney’s fees and costs. The Eleventh Circuit has

held that the actual damages recoverable by a debtor who suffered damages from




7I will not, however, consider damages under Civil Rights Act cases or Fair Housing cases, the
calculation of which damages, the Eleventh Circuit noted in Lodge v. Kondaur Capital Corp., do
not apply to stay violations. I also note that Mr. Lyubarsky was already suffering severe anxiety
disorder and taking the maximum dosage of anxiety medicine that he may take.

                                              13
           Case 18-16659-LMI    Doc 154   Filed 04/20/20   Page 14 of 25




a creditor’s stay violation under section 362(k) include those attorney’s fees

incurred not only in stopping the violation, but also attorney’s fees and costs

incurred in prosecuting a damages action and defending the damages on appeal.

Mantiply v. Horne (In re Horne), 876 F.3d 1076, 1081 (11th Cir. 2017)(“This

explicit, specific, and broad language permits the recovery of attorney’s fees

incurred in stopping the stay violation, prosecuting a damages action, and

defending those judgments on appeal.”). An award of attorney’s fees may be

awarded as actual damages even if a debtor has not suffered other actual

damages for the stay violation. Parker v. Credit Central South, Inc., 634 Fed.Appx.

770 (11th Cir. 2015).

      As directed at the conclusion of my oral ruling, the Debtors submitted the

Debtors’ Application For Allowance Of Attorneys’ Fees And Costs Incurred In

Connection With Prosecution Of Their Motion For Enforcement Of The Automatic

Stay And For Sanctions Against Vertonix Ltd, Eric Rayz, And Kalikhman & Rayz,

LLC (ECF # 152)(the “Fee Requests”) in the amount of $221,575.00.             This

includes $18,900 for the services of Mr. Nerdinsky, $113,250.00 for attorney

Gary Seitz, and his firm Gellert Scali Busenkell & Brown LLC (“GSBB”), who

acted as lead counsel in the trial, and $89,425.00 for Andrew Mogilyansky, a

paralegal, and his company Litigation Support Services LLC (“LSS”). The Debtors

also seek reimbursement of expenses incurred by their professionals in the

amount of $9,858.02, as well as reimbursement of additional expenses directly

incurred by the Debtors in the amount of $3,504.75. As directed by my oral




                                        14
              Case 18-16659-LMI         Doc 154      Filed 04/20/20      Page 15 of 25




ruling Vertonix and Rayz filed an Objection to the Fee Requests (ECF #153)(the

“Fee Objection”).

       The criteria for determining the reasonableness of the fees requested is not

11 U.S.C. §330 because the Debtors’ professionals were not retained pursuant

to 11 U.S.C. §3278. However, the applicable criteria is similar, and well known

to practitioners in the Eleventh Circuit – reasonableness of the fees is measured

by the standards set forth in Johnson v. Georgia Highway Exp., 488 F.2d 714

(5th Cir. 1974) as reaffirmed in Norman v. Housing Authority of the City of

Montgomery, 836 F. 2d 1292 (11th Cir. 1988). See Mantiply v. Horne 876 F.3d

at 1084.9      I have reviewed the Fee Requests as well as the Objection,10 and

determined it is appropriate to award the Debtors a total of $85,150.00 in

attorney fees and $5,584.50 in attorney expenses.

       Prior to receiving the Fee Requests, Vertonix argued that the Debtors are

not entitled to an attorney’s fee award because Mr. Nerdinsky testified that the

Debtors are not paying him for his work associated with the Sanctions Motion;

Nerdinsky will only be paid out of any fee award he receives in connection with




8  Fed.R.Bankr.P. 2016 and this Court’s Guidelines For Fee Applications for Professionals in the
Southern District of Florida in Bankruptcy Cases are also inapplicable.
9 Those factors are (i) the time and labor involved; (ii) the novelty and difficulty of the questions;

(iii) the skill requisite to perform the legal service properly; (iv) the preclusion of other employment
by the attorney due to acceptance of the case; (v) the customary fee; (vi) whether the fee is fixed
or contingent.; (vii) time limitations imposed by the client or the circumstances; (viii) the amount
involved and the results obtained; (ix) the experience, reputation, and ability of the attorneys; (x)
the “undesirability” of the case; (xi) the nature and length of the professional relationship with
the client; and (xii) awards in similar cases.
10 As I have repeatedly said in this court, I practiced bankruptcy law for 22 years and I have been

a bankruptcy judge for 14 years; I do not need expert testimony to determine reasonable
attorney’s fees in a bankruptcy case.

                                                  15
           Case 18-16659-LMI      Doc 154   Filed 04/20/20   Page 16 of 25




the stay violation. The fact that Nerdinsky is not getting paid by the Debtors is

not relevant to whether I should award attorney’s fees.

      If a litigant is entitled to an award of attorney’s fees, whether based on

statute, procedural rule or contract, federal courts have awarded attorney’s fees

to parties, irrespective of the client’s obligation to pay attorney’s fees to the

lawyer, including where a litigant is represented by counsel pro bono. The

United States Supreme Court explained that “where there are lawyers or

organizations that will take a plaintiff's case without compensation, that fact

does not bar the award of a reasonable fee. All of this is consistent with and

reflects our decisions in cases involving court-awarded attorney's fees.”

Blanchard v. Bergeron, 489 U.S. 87, 94 (1989). See also Blum v. Stenson, 465

U.S. 886, 895 (1984)(attorney’s fees may not be reduced because the attorney

conducted the litigation pro bono); In re Law, 497 B.R. 843 (Bankr.N.D.Tex.

2013)(awarding sanctions in the form of attorney’s fees to a legal aid organization

for its pro bono representation of a debtor and calculating those fees using a

lodestar theory at an assumed hourly rate of $400.00). In Tam v. Lin (In re Vu),

591 B.R. 596 (Bankr.E.D.Penn. 2018), a bankruptcy court awarded attorney’s

fees where a landlord’s willful violation of the automatic stay caused the debtor-

tenant to suffer actual damages due to emotional distress. In support of this

award of fees, the court stated

      Plaintiff’s counsel approached her client’s pauperism with nobility
      and did not charge her impecunious client additional thousands of
      dollars. I will not follow the courts who require that counsel actually
      bill their clients without regard to their poverty. Our noble
      profession should look with approval at actions such as counsel’s in
      this case.
                                        16
           Case 18-16659-LMI    Doc 154   Filed 04/20/20   Page 17 of 25




Id. at 606-607.

      Vertonix also objects to the fees on the basis that a great deal of the time

is bunched without delineation, does not appear reasonable based on time spent,

includes time that is not related to the Sanctions Motion, and is otherwise

excessive. I agree. As a preliminary observation I will note that it appears each

of the professionals seeks fees relating to the entire Sanctions Motion, including

that portion relating to the proof of claim, despite my ruling that the Debtors had

no standing to object to the proof of claim, and my denial of the Sanctions Motion

with respect to the filing of the proof of claim. Accordingly, any time spent on

the proof of claim (to the extent it can be identified) is not allowable as part of

the damages I am awarding for the stay violation. I have also eliminated any

other fees clearly associated with other matters (e.g. time spent dealing with the

Motion For Relief From Stay.)

      I will start with Mr. Nerdinsky’s fees. Mr. Nerdinsky’s time, by his own

admission, was, for the most part, not kept contemporaneously, and was

lumped, not only by task but by several days or weeks. There is no way, for the

most part, for me to determine whether the time spent on any particular task,

other than those performed on a particular day, is even reasonable. However, I

am able to assess the reasonableness of Mr. Nerdinsky’s time that was broken

out by day. That time (attendance at trial, attendance at the oral ruling, etc.) I

find reasonable. Moreover, I find that Mr. Nerdinsky’s hourly rate is reasonable

based on his experience, and therefore of the fees requested by Mr. Nerdinsky, I

find it is appropriate to allow $6,300.00 in fees for Mr. Nerdinsky’s time.
                                        17
           Case 18-16659-LMI    Doc 154    Filed 04/20/20   Page 18 of 25




      Mr. Seitz, and his firm, Gellert Scali Busenkell & Brown LLC (“GSBB”) seek

fees totaling $113,250.00.     Unlike Mr. Nerdinsky, who volunteered his time

relating to the Sanctions Motion, the Debtors and GSBB had a written agreement

(the “GSBB Agreement”). The GSBB Agreement stated that the Debtors would

pay GSBB $9,000.00 for representing the Debtors, with an additional 10% of any

monetary recovery. However, I am not bound by the contractual limitations of

the GSBB Agreement. See Blanchard v. Bergeron, 489 U.S. 87.

      Although I find Mr. Seitz’ hourly rate reasonable based on his years of

experience, I find that Mr. Seitz charged for tasks that are not included in the

award to which the Debtor is entitled (e.g. Motion For Relief From Stay, the proof

of claim issues) and in certain instances I find the time was excessive and

adjusted the hours (e.g. preparation of the Fee Requests as it related to the LSS

fees and to the testimonials relating to those fees, and preparation of the findings

of fact and conclusions of law). I also eliminated some charges, albeit minor,

that were clearly ministerial, such as advising everyone that I had changed the

date and time of the oral ruling. Finally, I eliminated the ten hours associated

with travel. Travel time is not usually compensable; any work done during travel

should be separately identified and billed. Accordingly, after reviewing the time

records submitted, I find that it is appropriate to award Mr. Seitz and GSBB

$78,850.

      The time sought by Mr. Mogilyansky and his company, LSS, is not

compensable at all. First and foremost, Mr. Mogilyansky was not engaged by the

Debtor. It is not clear how Mr. Mogilyansky got involved, but it appears his

                                        18
             Case 18-16659-LMI       Doc 154     Filed 04/20/20     Page 19 of 25




involvement predated Mr. Seitz’ involvement. Nonetheless, it is clear, since Mr.

Mogilyansky is not an attorney, that any services he provided would be as a

consultant or paralegal to counsel.            Mr. Seitz’ engagement letter specifically

states,

     Fees and expenses of others (such as consultants, appraisers, financial
     advisers or other counsel) will be paid by [GSBB] and will be considered a
     part of “costs and expenses” described above. You have authorized us to
     engage services of a litigation support firm, to be retained in our discretion,
     to assist us in the extensive and very time-consuming analysis….You will
     not be responsible for the cost of such services unless there is recovery;
     however, in case of recovery is [sic] obtained, these services will be
     included in the “costs and expenses” calculation.

GSBB Engagement Letter, ECF #152-8, pp. 6-7.

        Even if there were a basis to compensate Mr. Mogilyansky for any of his

time, Mr. Mogilyansky’s fees are not broken down by task, or even day, or even

weeks, but, for the most part, clumped together in a confusing narrative that

makes it impossible to figure out exactly what tasks could have been

appropriately charged, let alone how much time was to spent on each task.11

What is clear is that included in the narratives is time for services unrelated to

the payment demand, and a great deal of time comforting and reassuring the

Debtors. While that is certainly kind, it is not compensable. Even if, as the

various testimonials included with the Fee Requests lay out, Mr. Mogilyansky is

an incredible asset to any litigation team, I would strongly recommend that

should Mr. Mogilyansky expect his services ever to be compensated by a court,



11 If LSS had been engaged by the Debtor, then the only time I would have compensated was
time spent preparing the exhibits for trial and attending the trial. But because the time records
are so useless, I have no way to calculate the time associated with those tasks.

                                              19
            Case 18-16659-LMI      Doc 154    Filed 04/20/20   Page 20 of 25




that he learn to keep contemporaneous time records, broken down by task, so

that the nature of the tasks, and the reasonableness of the time spent on those

tasks, can be properly assessed.

      I find the Debtors are entitled to reimbursement of attorney expenses in

the amount of $5,584.50 - $2045.7012 for costs incurred by Mr. Mogilyansky,

which, according to the application, must be reimbursed by GSBB, $3538.80 for

expenses of GSBB; and $2504.75 as additional out-of-pocket expenses by Mr.

Lyubarsky. In doing so, I assume that the hotel and airfare including in Mr.

Mogilyansky’s expenses are for Mr. Seitz as well (the description is ambiguous).

I eliminated any expenses for snacks and drinks, only meals are compensable; I

also took out the expensive dinner at the Rusty Pelican. I did not allow expenses

from GSBB for online research or court fees since the nature of the research and

fees were not identified and I cannot confirm these costs were associated with

the Sanctions Motion. As for Mr. Lyubarsky’s expenses, I agree that it is not

appropriate to include in the sanctions the costs associated with determining

Vertonix’ corporate status, however, I do find it appropriate to reimburse Mr.

Lyubarsky for the cost of Dr. Kaplan’s testimony and the other expenses.

      Finally, the Debtors seek punitive damages against Vertonix in the amount

of $750,000.00.     Punitive sanctions are appropriate when a party acts with

“reckless or callous disregard for the law or rights of others.” Parker v. Credit

Central South, Inc., 634 Fed.Appx. at 773 (internal citations omitted).             “The



12Even though I will not award any fees to LSS, I will allow GSBB to be reimbursed for the
expenses associated with Mr. Mogilyansky’s attendance at the trial.

                                           20
           Case 18-16659-LMI    Doc 154   Filed 04/20/20   Page 21 of 25




imposition of punitive damages for a violation of the automatic stay is

appropriate when the violator acts in an egregious intentional manner. . . where

a violator’s acts are egregious, malicious or accompanied by bad faith.” In re

Roche, 361 B.R. 615, 624 (Bankr.N.D.Ga. 2005).

      “Courts in the Eleventh Circuit have used five factors in determining

whether an award of punitive damages is proper: “(1) the nature of the

[defendant]'s conduct; (2) the nature and extent of the harm to the plaintiff; (3)

the [defendant]'s ability to pay; (4) the motives of the defendant; and (5) any

provocation by the debtor.” In re Harrison, 599 B.R. 173, 182 (Bankr.N.D.Fla.

2019); In re Roche, 361 B.R. at 624.

      Given the nature of Vertonix’s stay violation, punitive damages under

section 362(k) are appropriate. I find that Vertonix deliberately exploited the

Debtors’ bankruptcy to try to extract money that it had been unsuccessful in

obtaining any other way. I cannot determine from what source Vertonix thought

the Debtors were going to come up with $250,000.00. Perhaps, as the Debtors

argue, Vertonix thought the Debtors were going to get the money from the alleged

hidden assets Vertonix threatened to expose. Moreover, the sneakiness of

Vertonix’s efforts during bankruptcy with respect to these Debtors, whether it

was this “in person” meeting even though Rayz’ alleged purposes could have

easily been communicated telephonically, the doctored photo, the deliberately

omitted order, all highlight that Vertonix was acting in bad faith during all

aspects of this bankruptcy case.




                                       21
            Case 18-16659-LMI        Doc 154     Filed 04/20/20    Page 22 of 25




        I also find that Mr. Lyubarsky, already disabled due to a severe anxiety

disorder, suffered exacerbated anxiety due to Vertonix’s threats.                   As we all

learned in law school from the Palsgraf13 case, we take our victims as we find

them. Mr. Lyubarsky suffered from severe anxiety and this threat almost pushed

him over the edge.

       While I have no evidence of the ability of either Rayz or Vertonix to pay any

punitive damages, based on the way Vertonix has pursued the Debtors over the

years to get paid, it appears its resources are generous. 14 It is clear that Vertonix

and Rayz have pursued payment of this judgment at all costs and, at least in

this bankruptcy case, without regard to appropriate and legally imposed

boundaries.

       In determining the amount of punitive damages, “[a]n award of punitive

damages should be gauged by the gravity of the offense and set at a level

sufficient to insure that it will punish and deter.” In re Novak, 223 B.R. 363, 368

(Bankr.M.D.Fla. 1997) (emphasis added). See, e.g., In re Campbell, 553 B.R. 448,

557 (Bankr.M.D.Ala. 2016)(awarding $50,000.00 in punitive damages where the

Court determined “that such an amount is necessary to deter [the party] from

engaging in such conduct in the future.”); In re Brodgen, 588 B.R. 625

(Bankr.M.D.Fla. 2018)(awarding punitive damages that doubled actual damages,

exclusive of attorney’s fees; the court found that even if the punitive damages



13Palsgraf v. Long Island R.R. Co., 162 N.E. 99 (N.Y. 1928).
14To the extent that Rayz or Vertonix dispute their ability to pay the awarded punitive damages,
I will conduct an evidentiary hearing on this issue. However, I note that in the Fee Objection
neither Rayz nor Vertonix claimed either would be unable to pay punitive damages based on the
Fee Requests, if awarded, or requested an evidentiary hearing on their ability to pay.

                                              22
           Case 18-16659-LMI     Doc 154   Filed 04/20/20     Page 23 of 25




were insufficient to deter future behavior, that the amount was “not

insignificant”); In re Harrison, 599 B.R. at 191(awarding punitive damages

against parties, the court multiplied actual damages by factors of 2 and 3.375 in

an effort to deter future behavior). The amount of punitive damages “[is] largely

left to the discretion of the bankruptcy court.” In re Lansaw, 853 F.3d at 670.

      The Debtors argue that Vertonix sought to extort $250,000.00 from the

Debtors and that the punitive damages should be driven either by a multiple of

the actual damages (citing In re Mocella, 552 B.R. 706 (Bankr.N.D.Ohio 2016) or

by the Florida criminal fines for extortion - $10,000.00 per event, citing Florida

Statutes §836.05.

      Based on the foregoing factual determinations, I find that the Debtors are

entitled to punitive damages based on a multiplier of 2 of what the Debtors’

ultimate actual damages are. I find that a multiplier is an appropriate way to

recognize the threat made by Rayz on behalf of his client, which was not only a

violation of the automatic stay but also an affront to the bankruptcy system.

Moreover, I find that Rayz’ misrepresentations in his testimony underscore his

knowledge that what he did was, in the words of Mr. Nerdinsky “inappropriate”,

a characterization that Rayz said was of no importance to him or to his client.

However, because there was one violation of the automatic stay, rather than an

ongoing violation, I find a multiplier of 2 is appropriate.

      The Debtors’ actual damages, including attorney’s fees and costs is

$118,259.25. Therefore, I find it is appropriate to award punitive damages in




                                         23
           Case 18-16659-LMI      Doc 154    Filed 04/20/20   Page 24 of 25




the amount of $236,518.50. Thus, the total damages awarded to the Debtors is

$354,777.75.

      Finally, I find that Vertonix and Rayz should be jointly and severally liable

for the damages I have awarded to the Debtors. “Sanctions in the form of punitive

damages are appropriate to punish [a creditor’s] bankruptcy counsel for enabling

and participating in [a creditor’s] bad conduct. In re Harrison, 599 at 189-190.

As summarized by the court in Bailey v. Davant, 428 B.R. 694, 700

(Bankr.N.D.W.Va. 2010), there are many examples of when a court finds a

creditor and its client liable for stay violations.

      In re Crawford, 388 B.R. 506 (Bankr.S.D.N.Y.2008) (agent held liable
      along with principal for willful stay violation); In re Johnson, 253
      B.R. 857, 861 (Bankr.S.D.Ohio 2000)(“Courts have imposed joint
      and several liability against creditors and their counsel for willful
      stay violations.”); Vazquez v. Sears, Roebuck & Co. (In re Vazquez),
      221 B.R. 222, 231 (Bankr.N.D.Ill.1998)(“A creditor and its attorney
      are jointly and severally liable for their violations of the discharge
      injunction because under general principles of agency law, an agent
      whose tortious conduct renders the principal liable is also liable for
      his own tortious acts.”); In re Baker, 183 B.R. 30, 33
      (Bankr.D.R.I.1995)(“Norwest and its attorney are determined to be
      jointly and severally liable for the legal fees incurred herein by the
      Debtors [in response to a stay violation].”); Restatement (Third) of
      Agency § 7.01 (2008)(“An agent is subject to liability to a third party
      harmed by the agent's tortious conduct ... an actor remains subject
      to liability although the actor acts as an agent or an employee....”).

Rayz’ actions on behalf of Vertonix were extreme and troubling. Not only

did he threaten the Debtors on behalf of Vertonix, Rayz enabled and

furthered his client’s agenda with bad acts of his own. Consequently, Rayz

and Vertonix shall be jointly and severally liable for the damages awarded

herein.



                                          24
           Case 18-16659-LMI    Doc 154   Filed 04/20/20   Page 25 of 25




                                  CONCLUSION

      Vertonix has aggressively pursued the Debtors for years in an effort to

collect on their ever-growing judgment. My place is not to opine as to the behavior

of either party prior to bankruptcy. But in this bankruptcy case, Vertonix went

too far, and the Debtors were damaged. Vertonix made choices in this

bankruptcy case for which Vertonix must accept the consequences.

      Therefore, I find that the Debtors are entitled to actual damages of

$27,524.75 for emotional distress suffered by Mr. Lyubarsky. I find the Debtors

are entitled to actual damages for reasonable attorney’s fees and costs associated

with the prosecution of the Sanctions Motion, which total $90,734.50. I find the

Debtors are also entitled to punitive damages with a multiplier of 2 of the actual

damages. In sum, the Debtors are owed a total of $354,777.75 in damages (both

actual and punitive) by Vertonix.



                                       ###

Copies furnished to:

Leonid Nerdinsky, Esq.

Attorney Nerdinsky is directed to serve a copy of this opinion on all parties and
file a certificate of service.




                                        25
